         Case 7:18-cr-00087-NSR Document 66 Filed 07/17/19 Page 1 of 7
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       July 17, 2019

BY ECF

The Honorable Nelson S. Román
United States District Judge
300 Quarropas Street
Southern District of New York
White Plains, NY 10601-4150

   Re: United States v. Atiq Butt, 18 Cr. 87 (NSR)

Dear Judge Román:

        The Government respectfully submits this letter in advance of sentencing in this matter,
currently scheduled for July 24, 2019. For the reasons explained below, the Government requests
that the Court impose a sentence within the 30 to 37-month Guidelines range.

         All but denying responsibility for his crimes, the defendant claims in his sentencing
submission that all of the firearms underlying his convictions belong to others, and would have the
Court believe that he finds himself facing sentencing simply because her permitted his domestic
partner and brother-in-law to store guns at his home. (PSR ¶ 21) (explaining his offense by
informing the Probation Officer that “his wife possessed two rifles, and ‘[m]y brother-in-law
brought some guns to my home because he lived with his mother, and his mother didn’t want guns
in her home.’” (See also Def.’s Mem. at 2). The defendant portrays himself as someone who
poses no danger to the community, and claims that he “has done more to contribute to the common
welfare than the vast majority of citizens,” and that his “history demonstrates . . . his dedication to
serve others who have less than himself.” (Def.’s Mem. at 4). He goes nearly so far as to suggest
that he is the victim in this case. Consistent with his initial refusals to admit during the suppression
and Fatico hearings that he committed the fraud underlying his prior felony conviction, he blames
his status as a convicted felon who was prohibited from possessing firearms on the “ineptitude of
his attorney,” who filed an unsuccessful expungement application on his behalf. (Def.’s Mem. at
4). And the defendant boldly states that “after his conviction, [he] lived a law-abiding life for 21
years, until he was convicted by his plea of guilty in the instant case.” (Def.’s Mem. at 2).

         Neither the man nor the conduct described in the defendant’s sentencing memorandum
reflect reality. The Government respectfully submits that the Court should sentence the defendant
based not upon the false image set forth in his sentencing papers, but based upon his actual history,
characteristics, and conduct, which together demonstrate that a Guidelines sentence is necessary
to serve the legitimate purposes of sentencing in this case.
         Case 7:18-cr-00087-NSR Document 66 Filed 07/17/19 Page 2 of 7
                                                                                           Page 2



A. Background

        This case arises from defendant Atiq Butt’s possession of six firearms, including two AR-
15 style and one AK-47-style semi-automatic rifles, a high capacity AR-15 magazine,
approximately 25,000 rounds of ammunition, and a ballistic vest, following his prior felony
conviction. He stands convicted of six counts of felon in possession of a firearm, in violation of
Title 18, United States Code, Section 922(g)(1).

        The defendant was born outside the United States in 1959, immigrated to the United States
in 1986, and is a naturalized United States citizen. (PSR ¶¶ 44 and 49). Other than these bare
facts, essentially all of the defendant’s personal history set forth in the PSR comes from the
defendant himself. (See PSR ¶¶ 44-51). The defendant claims, among other things, to have
suffered three bullet wounds, on two separate occasions, while serving in the Israeli military, and
describes a childhood involving flight from the Taliban. (PSR ¶¶ 56 and 57). Notably, no person
with any basis of knowledge has corroborated these or other assertions by the defendant of his
history prior to approximately nine years ago, when he met his domestic partner, Willowmenia
Costa. (See PSR ¶¶ 44-53).

         The defendant concedes that he has no relationship with two of his five children, does not
know where two others live, and has not corresponded with the fifth, who purportedly resides in
New Jersey, since at least December 2017. (PSR ¶ 50). Although the defendant appears to have
resided in the United States for more than 30 years, and professes to have been active in politics
and extremely generous in his community, at the time of this filing, the only letters in support of
the defendant submitted on his behalf are from Costa, two physicians, and a counseling therapist.
(See Letters in Support, Dkt. Nos. 62-65). Although Costa purports to recount the “love and
kindness” he has showed to the community “for 17 years,” she simultaneously notes that she met
him in 2009. (See Costa Letter, Dkt. No. 62). As a result, the defendant’s self-serving assertions
set forth in the PSR are largely unverifiable, and other than his documented criminal history, his
past it largely unknown.

         What is clear is that, on July 24, 1998, the defendant was sentenced to seven years’
imprisonment following his conviction of theft by deception, a felony offense, in Mercer County,
New Jersey Superior Court. (PSR ¶ 16). The conviction resulted from the defendant’s scheme to
defraud Medicaid of approximately $313,000 through the submission of false laboratory claims
from a testing company of which he was the president and sole owner. (Id. ¶ 37). The defendant’s
medical license was revoked as a result of this conviction. (Id. ¶ 66). A contemporaneous news
article details the defendant’s scheme. See Drewniak, Michael, Medicaid Fraud Schemes Entrap
Both Drug Users and Shady Doctors, Seattle Times (November 15, 1998), attached hereto as
Exhibit 1, and also available at http://community.seattletimes.nwsource.com/archive/?date=19981
115&slug=2783619. The article, published shortly after the defendant’s sentencing, recounts that
the defendant paid a woman $200 per batch of blood, which she had purchased from drug addicts
for $50 per batch. See id. The defendant then performed needless tests on the blood through his
laboratory, billing Medicaid into the thousands of dollars for each batch of blood. See id.
          Case 7:18-cr-00087-NSR Document 66 Filed 07/17/19 Page 3 of 7
                                                                                             Page 3


        As a result of this conviction, on October 18, 2001, the defendant was excluded from
participation in federal health care programs. See U.S. Department of Health & Human Services,
Office of Inspector General (“HHS-OIG”) Exclusion Information, attached hereto as Exhibit 2.

        The defendant was paroled in New Jersey in December 2000. His parole expired in March
2002.

       In March 2004 the defendant was charged with simple assault, terroristic threats, and
harassment, in Elizabeth, New Jersey. (PSR ¶ 41). These charges were ultimately dismissed.
(Id.).

      In July 2005 the defendant was charged with simple assault and harassment, in Elizabeth,
New Jersey. (PSR ¶ 42). Again, the charges were ultimately dismissed. (Id.).

       In August 2006 the defendant was charged with terroristic threats and harassment, in
Elizabeth New Jersey. (PSR ¶ 47). Again, the charges were ultimately dismissed. (Id.).

       On or about August 5, 2013, through counsel, the defendant filed a petition for
expungement of his New Jersey conviction. (See Def’s Mem, Ex. C at 3-8). That petition was
denied on April 25, 2015, for “failure to comply with statutory prerequisites.” (Id. at 1-2).

        On October 13, 2017, Costa’s minor daughter filed a petition in Putnam County Family
Court, alleging that she had been abused by the defendant and seeking an order of protection. After
issuing temporary orders of protection, the Family Court ultimately issued an order of protection
on consent. (See Def.’s Mot. In Limine, Dkt. No. 52, at Exhibit 1).

         The defendant reported to the Probation Department that, from 2000 through his December
2017 arrest, he owned and operated Zion Management Group, in Port Washington, New York, and
that he acted as a “medical consultant,” “assist[ing] doctors with, among other things, health
guidelines.” (PSR ¶ 67). He further reported that he “was compensating himself $300,000
annually at the time of his arrest.” (Id.). Also until the defendant’s arrest, “he assisted his wife
with her company, Bio Science Laboratories, Inc. (“Bio Science”), which was also located in Port
Washington.” (Id.). Like the defendant’s prior laboratory through which he conducted the fraud
underlying his 1998 conviction, Bio Science was largely in the business of testing blood
specimens, and furnished items and services payable by federal health care programs. The
defendant claims that he was not compensated for his work at Bio Science (id.), but payroll records
reflect that the defendant received income from Bio Sciences during at least two quarters. The
defendant reported that he was Bio Sciences’ “program developer,” and was apparently so
essential to its operations that the laboratory, which had operated since at least 2013, closed after
his arrest. (See id.). This is noteworthy because, among other things, as a result of his prior health
care fraud conviction and resulting 2001 exclusion from federal health care programs, the
defendant was:

        prohibited from furnishing administrative and management services that are
        payable by the Federal health care programs. This prohibition applies even if the
        administrative and management services are not separately billable. For example,
          Case 7:18-cr-00087-NSR Document 66 Filed 07/17/19 Page 4 of 7
                                                                                            Page 4


       an excluded individual may not serve in an executive or leadership role (e.g., chief
       executive officer, chief financial officer, general counsel, director of health
       information management, director of human resources, physician practice office
       manager, etc.) at a provider that furnishes items or services payable by Federal
       health care programs. Also, an excluded individual may not provide other types of
       administrative and management services, such as health information technology
       services and support, strategic planning, billing and accounting, staff training, and
       human resources, unless wholly unrelated to Federal health care programs.

(May 8, 2013 Updated Special Advisory Bulletin on the Effect of Exclusion from Participation in
Federal Health Care Programs, Issued by the U.S. Department of Health and Human Services,
Office of Inspector General).

       As the Court heard at the suppression hearing, the defendant’s possession of a veritable
arsenal of weapons, as a convicted felon, only came to the attention of law enforcement on
December 11, 2017, during the course of health care fraud and public corruption investigations
being conducted by HHS-OIG and the Federal Bureau of Investigation. (See November 6, 2018
Suppression Hearing Tr. at 34, 42, 106, and 108).

       As the Court heard and observed during the Fatico hearing, the six firearms and most of
the approximately 25,000 rounds of ammunition possessed by the defendant were kept in his
basement, in and adjacent to an unfinished room with a makeshift bed and a video screen that was
configured to monitor sixteen surveillance cameras set up in and around the defendant’s home.

       Two of the firearms underlying the defendant’s convictions were purchased by Costa. As
the defendant notes, two others were purchased by Costa’s brother, Nathaniel McElhinney, who
was convicted in 18-CR-753 (CS/JCM) of causing a licensed firearms dealer to make false
statements that MacElhinney was the true buyer of firearms he purchased. While claiming that he
merely permitted Costa and MacElhinney to store the firearms at his home, the defendant omits
from his memorandum the fact that the defendant purchased the remaining two firearms – the Colt
Match Target HBAR AR-15 semi-automatic rifle and the Romarm AK-47 semi-automatic rifle –
from a third person, for cash, in the parking lot outside the defendant’s office, approximately two
months before the defendant’s arrest. See ATF Report of February 22, 2019 Proffer, attached
hereto as Exhibit 3. 1 See also Prior Interview Reports, attached hereto as Exhibit 4. This third
party was hired by the defendant to do IT work at Bio Science. See id. It is notable that this person
knew the defendant not as Atiq Butt, but as Atiq Kahan, see id., despite the fact that defendant’s
name is Atiq Butt, and the defendant explained to the Probation Office “that he was born Atiq
Kahan in India but was forced to change his name when he was 15 years old.” (PSR ¶ 44).

         Another former consultant of Bio Science hired by the defendant reported that he too
initially knew the defendant not as Atiq Butt, but as Atiq Kahan. See FBI-302 re: June 19, 2018
Interview at 2, attached hereto as Exhibit 5. This witness also reported that the defendant brought
firearms to his office, including an assault rifle and handguns. Id. at 3.

1
 The Government will submit substantially less redacted copies of referenced FBI 302s and ATF
Reports of Investigation under separate cover.
          Case 7:18-cr-00087-NSR Document 66 Filed 07/17/19 Page 5 of 7
                                                                                            Page 5


B. The Plea and Guidelines Calculation

       1. Offense Level

       As set forth in the Court’s June 28, 2019 Order following the Fatico hearing, the Base
offense level is 20, pursuant to U.S.S.G. § 2K2.1(a)(4)(B). (See also PSR ¶ 25).

       Because the offense involved six firearms, two levels are added, pursuant to U.S.S.G.
§ 2K2.1(b)(1)(A).

       The Government does not object to the Probation Department’s conclusion that the
defendant is entitled to a three-level reduction for timely acceptance of responsibility, pursuant to
U.S.S.G. §§ 3E1.1(a) and (b).

        Accordingly, the Government agrees with the Probation Office’s determination that the
total offense level is 19.

       2. Criminal History Category

       The Government agrees with the Probation Office’s calculation that the defendant’s
criminal history category is I. (See PSR ¶ 38).

       3. Guidelines Range

       The Government agrees with the Probation Office’s calculation of the 30 to 37-month
Guidelines range. (See PSR ¶ 74).

C. A Within-Guidelines Sentence is Necessary to Achieve the Purposes of Sentencing in this
   Case

        The Court is well aware that the Sentencing Guidelines provide guidance to sentencing
courts following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on
extensive empirical evidence derived from the review of thousands of individual sentencing
decisions,” Gall v. United States, 128 S. Ct. 586, 594 (2007), district courts must treat the
Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 596.
After that calculation, however, the Court must consider the seven factors outlined in 18 U.S.C. §
3553(a), which include the nature and circumstances of the offense, the individual characteristics
of the defendant, and the need to adequately deter criminal conduct and promote respect for the
law. Id. at 50 & n.6. In determining the appropriate sentence, the statute directs judges to “impose
a sentence sufficient, but not greater than necessary, to comply with the purposes” of sentencing,
which are:

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide
          just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;
          Case 7:18-cr-00087-NSR Document 66 Filed 07/17/19 Page 6 of 7
                                                                                             Page 6


       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training, medical care,
          or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

       The Government respectfully submits that the within-Guidelines sentence recommended
by the Probation Department is sufficient, but not greater than necessary, to comply with the
purposes of sentencing in this case.

        The defendant argues that the circumstances of his offense are well outside the typical
“heartland” of felon in possession cases. He is correct in more ways than he recognizes in his
memorandum. The typical felon in possession case does not involve multiple AK-47 and AR-15
style semi-automatic firearms, 25,000 rounds of ammunition, and a bulletproof vest. The typical
felon in possession, perhaps stopped on the street or found to have a gun in a closet at home, does
not possess this sort of arsenal of firearms, and keep them mostly loaded in a basement that may
be fairly said to resemble a bunker, equipped with a makeshift bed and extensive video surveillance
monitoring equipment.

        Contrary to the defendant’s claim, his conduct and history are not “very similar” to those
of the defendant in United States v. English, 333 F.Supp.3d 1311 (M.D. Alabama 2018). First,
unlike the defendant, English did not possess six firearms, 25,000 rounds of ammunition, and a
bulletproof vest. Second, the court found that English possessed his firearms only so that he could
teach his sons to hunt. The closest analog in this case to the sons English intended to teach to hunt,
is Costa’s minor daughter, who, rather than intending to go hunting with the defendant, obtained
an order of protection against him two months prior to his arrest – the same month he purchased
another AR-15 and an AK-47 in a parking lot from a third straw purchaser. Third, it does not
appear that, at the very time English purchased and possessed his weapons, law enforcement was
conducting an investigation of his business for activity strikingly similar to that underlying
English’s prior fraud conviction.

        Perhaps most critically, English did not deny at sentencing that he owned the firearms in
his case. This defendant, however, continues to claim that he merely had dominion and control
over firearms in his basement. He maintains that MacElhinney and Costa – who were two of three
straw purchasers he utilized – were the owners of those firearms, simply because receipts reflect
that they purchased them. (See Def.’s Mem. at 2 and note 2). He would have the court believe
that he finds himself before the Court merely because he made the mistake of permitting family
members to store firearms in his basement. This claim, however, is directly refuted by witnesses
with whom he worked, as set forth above.

        In sum, in light of the serious nature of the crimes for which the defendant stands convicted,
his history, background, and characteristics, and his continuing efforts to blame others for his
illegal conduct, a Guidelines sentence is necessary to serve the ends of sentencing—including
         Case 7:18-cr-00087-NSR Document 66 Filed 07/17/19 Page 7 of 7
                                                                                           Page 7


promoting respect for the law, providing just punishment for this particular defendant, and serving
the needs of both specific and general deterrence. 2

D. Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court
sentence the defendant to a term of imprisonment within the 30 to 37-month Guidelines range.




                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: __/s/ Jeffrey C. Coffman_______
                                             Jeffrey C. Coffman
                                             Assistant United States Attorney
                                             (914) 993-1940

cc:    Camille M. Abate, Esq.
       (via ECF)




2
  The defendant quotes part of one sentence from Tonry, Michael, Purposes and Functions of
Sentencing, 34 Crime & justice: A Review of the Research 28-29 (2006), and pronounces that “all
reliable empirical research that ‘increases in severity of punishments do not yield significant (if
any) marginal deterrent effects . . . Three National Academy of Science panels, all appointed by
Republican presidents, reached that conclusion, as has every major survey of the evidence.”
(Def.’s Mem. at 7). Yet this quotation leaves out critical context. Tonry argues not that longer
sentences do not provide additional deterrence, but that factors outside of the Court’s control, ,
including criminals’ understanding that they will be offered plea bargains, undermine some of the
deterrent value in longer sentences. See Tonry, supra, at 29. And, contrary to the defendant’s
claim, there are in fact studies that conclude that an increased length of imprisonment has a
deterrent effect. See Nagin, Daniel S., Deterrence: A Review of the Evidence by a Criminologist
for Economists, 2013 Annual Rev. Econ. 5:83, 86-88, 97-98 (2013)).
